Name: 80/675/EEC: Commission Decision of 24 June 1980 on the approval of a programme relating to the processing and marketing of horticultural products in England and Wales pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-07-18

 Avis juridique important|31980D067580/675/EEC: Commission Decision of 24 June 1980 on the approval of a programme relating to the processing and marketing of horticultural products in England and Wales pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic) Official Journal L 185 , 18/07/1980 P. 0044 - 0044****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 24 JUNE 1980 ON THE APPROVAL OF A PROGRAMME RELATING TO THE PROCESSING AND MARKETING OF HORTICULTURAL PRODUCTS IN ENGLAND AND WALES PURSUANT TO COUNCIL REGULATION ( EEC ) NO 355/77 ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 80/675/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS ON 15 NOVEMBER 1979 THE GOVERNMENT OF THE UNITED KINGDOM FORWARDED A PROGRAMME RELATING TO THE PROCESSING AND MARKETING OF HORTICULTURAL PRODUCTS IN ENGLAND AND WALES AND ON 24 MARCH 1980 PROVIDED ADDITIONAL INFORMATION ; WHEREAS THIS PROGRAMME CONCERNS THE EXPANSION AND MODERNIZATION OF SORTING AND PACKAGING PLANTS , INCLUDING THE ASSOCIATED FACILITIES , FOR HORTICULTURAL PRODUCTS ( FRUIT , VEGETABLE AND NON-EDIBLE PRODUCTS ) AND ALSO OF PROCESSING PLANTS FOR FRUIT JUICE PRODUCTION AND REFRIGERATION FACILITIES , WITH A VIEW TO THE BETTER ADAPTATION OF PRODUCTION AND SALES TO MARKET REQUIREMENTS AS REGARDS QUANTITY , QUALITY AND PRESENTATION , THUS PREVENTING FLUCTUATIONS IN PRODUCERS ' INCOMES ; WHEREAS IT THEREFORE CONSTITUES A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS THE PROGRAMME INCLUDES SUFFICIENT OF THE DETAILS LISTED IN ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 TO SHOW THAT THE OBJECTIVES LISTED IN ARTICLE 1 OF THAT REGULATION CAN BE ACHIEVED IN THE HORTICULTURAL PRODUCTS SECTOR ; WHEREAS THE ESTIMATED TIME FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE PERIOD LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THE REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME RELATING TO THE PROCESSING AND MARKETING OF HORTICULTURAL PRODUCTS IN ENGLAND AND WALES FORWARDED BY THE GOVERNMENT OF THE UNITED KINGDOM ON 15 NOVEMBER 1979 PURSUANT TO REGULATION ( EEC ) NO 355/77 AND ON WHICH ADDITIONAL INFORMATION WAS PROVIDED ON 24 MARCH 1980 IS HEREBY APPROVED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE UNITED KINGDOM . DONE AT BRUSSELS , 24 JUNE 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT